SCHWAB, C. J.
This is an appeal from an order of the trial court denying a motion to modify a dissolution-of-marriage decree by transferring the custody of three children, all under ten years of age, from the mother to the father.
No good purpose would be served by setting forth in detail the facts developed at the lengthy hearing. Suffice it to say we agree with the trial judge.
We note only that both the father and the mother are good parents, that their new spouses are good stepparents, and that the two families live close enough to each other for visitation by the noncustodial parent without undue difficulty.
It is undoubtedly the rare case in which separation of the natural parents does not have some trau*143matic effect on the children. If the parties here both continue to maintain a proper perspective they will probably minimize the adverse impact of their previous marital difficulties upon the children.
Affirmed.